UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM8-KCURRENT REPORTPursuant to Section13 or 15(d)of theSecurities Exchange Act of 1934Date of Report (Date of earliest event reported):September 25, 2015 NATE'S FOOD CO.(Exact name of registrant as specified in its charter)Colorado(State or other jurisdiction of incorporation) 000-5283146-3403755 (Commission File No.)(IRS Employer Identification No.) 15151 Springdale StreetHuntington Beach, California 92649(Address of principal executive offices) (zip code) (949) 381-1834(Registrant's telephone number, including area code)Not Applicable(Former name or former address, if changed since last report)Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b))¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other EventsOn September 25, 2015, the Company received financing in the amount of $68,250 from BOU Trust and on June 24, 2016, the Company paid off the full balance due including interest and retired this debt entirely for the sum of $75,000. The Company is in ongoing negotiations with the remaining lender to pay off their note as well. At present, the Company has one convertible notes with Typenex. If the Company is successful in its negotiations with Typenex, that debt will be retired as well. 2Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nate's Food Co. Dated: June 24, 2016.By: /s/ Nate SteckName: Nate Steck.Title:CEO3
